5 So. 3d 150 (2009)
Douglas C. JONES
v.
Lynn COOPER, Warden, et al.
No. 2008-CI-1523.
Supreme Court of Louisiana.
April 13, 2009.
Relator represents that the district court has failed to act timely on a writ of habeas corpus filed on or about April 11, 2007. If relator's representation is correct, the district court is ordered to consider and act oh the application. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.